Citation Nr: 1112628	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-02 496	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), chronic depression, and an adjustment disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hip disorder.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July to November 1998 and from January to July 2000, and had additional service in the Army National Guard, including on active duty for training (ACDUTRA) from July 13 to 27, 2002.  His reserve service reportedly continued until 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Because he has received several psychiatric diagnoses, including of PTSD, major depression, and adjustment disorder, the Board is considering this claim as inclusive of all of these conditions in light of the decision of the United States Court of Appeals for Veterans Claims (Court/CAVC) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As support for his claims, the Veteran testified at a hearing at the RO in April 2010 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  At the outset of the hearing, the Veteran indicated he was withdrawing his claims for service connection for a right hip disorder and for a rating higher than 20 percent for his service-connected low back disability, myofascial strain of the parathoracic and lumbar muscles.  So those claims are no longer at issue.  38 C.F.R. § 20.204 (2010).


Following the hearing, the Board held the record open for 30 days to allow the Veteran time to obtain and submit additional supporting evidence, which he did in May 2010.  And although he did not waive his right to have the RO initially consider this additional evidence, he will not be prejudiced by the Board going ahead and deciding his appeal - and considering this additional evidence in the first instance, because the Board is granting his claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  And the Board is remanding his remaining claims for tinnitus and a left hip disorder for further development and consideration, so they are not being decided.  The remand of these other claims will be via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's active duty included confirmed service in Southwest Asia, during the Persian Gulf War, from February to June 2000, albeit without any confirmed indication of combat such as in the way of combat medals or decorations.

2.  Nevertheless, he claims that his service during the Persian Gulf War involved fear of hostile military or terrorist activity.

3.  The December 2005 VA compensation examination, by a VA psychologist, confirmed the Veteran is suffering from PTSD and specifically linked this diagnosis to especially traumatic events ("stressors") during his military service.

4.  The Veteran's claimed stressors in service are consistent with the places, types, and circumstances of his service.

5.  Based on the probative medical and other evidence of record, it is just as likely as not the Veteran developed depression and social anxiety (adjustment disorder) secondary to his PTSD.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's acquired psychiatric disorder, including PTSD with chronic depression and social anxiety (claimed as an adjustment disorder), was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010), 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis-Entitlement to Service Connection for an Acquired Psychiatric Disorder, including PTSD, Chronic Depression and an Adjustment Disorder

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  


Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For purposes of this presumption, a psychosis includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 2006).  Under 38 C.F.R. § 4.125(a) (2010), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).


A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).


However, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners of war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  As well, because of still other amendments, claims predicated on personal or sexual assault invoke special consideration - such as by creating an exception to the holding in Moreau and accepting after-the-fact medical nexus evidence to link the PTSD to the Veteran's military service and by allowing evidence from sources other than his service records to corroborate his account of the claimed stressor incident, including indications of behavioral changes.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The primary result of this most recent amendment of 38 CFR § 3.304(f), in particular to subpart (f)(3), is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This most recent regulation amendment has no impact on PTSD stressors experienced during combat, while interned as a POW, or as the result of personal or sexual assault because, as mentioned, these other types of claims already have their own set of specifically defined exceptions.  See 38 C.F.R. § 3.304(f)(2), (f)(4) and (f)(5).

It further warrants mentioning that a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

Beginning with the claim for PTSD, the Veteran asserts he developed PTSD from events that occurred while he was stationed in Kuwait during the Persian Gulf War, in the year 2000.  His service personnel records (SPRs), including especially his DD Form 214, confirm his service in Southwest Asia during the Persian Gulf War, from February to June 2000, but fail to indicate any evidence of combat.  38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f), require that he have actually participated in combat with the enemy - meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and do not apply if he only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

The Veteran has the required DSM-IV diagnosis of PTSD, however.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  VA treatment records, Vet Center treatment records, and the report of the December 2005 VA compensation examination all confirm this required diagnosis of PTSD on Axis I, which presumably is in accordance with the DSM-IV standards.  See again Cohen v. Brown, 10 Vet. App. 128 (1997) (wherein the Court noted that diagnoses of PTSD are presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed).  So he has established he has PTSD, i.e., current disability on account of this condition.  

Consequently, the determinative issue is whether the Veteran's PTSD is attributable to his military service - and, in particular, to the incidents mentioned he says occurred while he was stationed in the Persian Gulf region.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran asserts he has PTSD due to both combat and noncombat-related stressors, but all of which concern his service during the Persian Gulf War.  
Specifically, he asserts that, while stationed in Kuwait, just outside Kuwait City in Camp Doha, in 2000:  (1) he was routinely fired upon by hostile forces with AK47s, who used him as "target practice;" and (2) on two occasions in a Kuwaiti market plaza, he was physically assaulted by crowds of hostile persons, who targeted him for being an American.  See December 2005 VA examination report; see also April 2010 personal hearing transcript, at pages 3-5 and 14.  

So both of the Veteran's asserted in-service stressors indicate he was fearful of losing his life while in Kuwait - certainly that he was in grave danger of being severely harmed or injured.  Thus, these alleged stressors are sufficient to warrant consideration under the recent revisions to 38 C.F.R. § 3.304(f)(3) and, as concerns the possible claimed personal assaults, also under subpart (f)(5) of this regulation.  His service personnel records, as mentioned, show he served in Southwest Asia during the Persian Gulf War, from February to June 2000.  That is, he served on the ground in enemy territory, i.e., in a hostile environment, during a period of war.  

Moreover, his DD Form 214 shows his military occupational specialty (MOS) was infantryman.  His buddy statements from K.G., together with his consistent personal statements - including under oath during his hearing, additionally serve to corroborate his asserted stressors, especially those regarding a physical attack by a crowd in the Kuwaiti city marketplace.  See May 2010 buddy statement by K.G.  Under these circumstances, the Board finds that the Veteran's reported stressors indicate he had "fear of hostile military ... activity" of the type contemplated by the revised 38 C.F.R. § 3.304(f)(3), and seemingly sustained the type of personal assault of the type contemplated by subpart (f)(3) of this regulation.  Therefore, these particular stressors need not be independently corroborated.

These stressors were reported to the VA examining staff psychologist in December 2005, who in turn diagnosed Axis I PTSD, immediate onset, severe.  And, significantly, in making this diagnosis, this VA compensation examiner references the Veteran's reported stressors in service and cites as especially relevant that he consequently felt "militarily threatened," so presumably indicating his response to these stressors involved feelings of "fear for his life" during service during the Persian Gulf War.  

During the December 2005 VA compensation examination, the Veteran was objectively found to have symptoms of fear, anxiety, intense communications, poor social/interpersonal relationships, and reduced recreational and leisure pursuits.  After objective mental status evaluation, this VA examining psychologist diagnosed PTSD and specifically linked this diagnosis to the Veteran's military service, which would include this reported stressor since it was recorded as a specific stressor in the examination report.  This VA examining psychologist essentially concluded the Veteran's PTSD was caused by events consistent with the circumstances of his service, especially during the Persian Gulf War.

The Board resultantly finds that referral to military records' sources for further corroboration of the Veteran's lay testimony as to a stressor related to his service is unnecessary, especially given the recent revisions to § 3.304(f)(3), because the aforementioned reported stressor is shown to have been related to his fear of hostile military ... activity and is consistent with the places, types, and circumstances of his service.  So, in summary, the Board finds that his fear of losing his life while stationed in Southwest Asia during the Persian Gulf War is akin to the "fear of hostile military ... activity" contemplated by the most recent revisions to § 3.304(f)(3).

It equally deserves reiterating that, in cases specifically involving claimed personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau, that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to claims for PTSD based on personal/sexual assault.  
Here, the Veteran partly attributes his PTSD to physical assaults.  However, since his claim is being granted under the revised subpart (f)(3), there is no need to additionally consider the special rules provided for personal assault cases under subpart (f)(5).

Indeed, there is already sufficient evidence to grant service connection based on the revised PTSD regulations, as discussed above.  Consistent with the reported stressors, the Board may reasonably conclude the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others.  In addition, the reported stressors are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  

Certainly then, resolving all reasonable doubt in his favor, there is the required DSM-IV diagnosis of PTSD and linkage of this diagnosis to an in-service stressor during his military service, which warrants service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite or obvious etiology).

As noted above, the Board has broadened the Veteran's claim of entitlement to service connection for PTSD to include a claim of entitlement to service connection for any other acquired psychiatric disorder, pursuant to the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record in this regard reflects that, in addition to receiving a diagnosis of PTSD, he also has received diagnoses of major depressive disorder and adjustment disorder/social anxiety disorder.  

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010).  Establishing service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The December 2005 VA examiner additionally diagnosed major depression and social anxiety on Axis I, that is, in addition to PTSD.  This examiner concluded by stating that all of these disabilities "were at least as likely as not caused by or a result of military service trauma."  This examiner further clarified that these other Axis I acquired psychiatric disorders were comorbid diagnoses that existed on a secondary basis to the Veteran's PTSD.  See id.  The Board therefore resolves all reasonable doubt in the Veteran's favor concerning the etiology of his depression and claimed adjustment disorder (diagnosed as social anxiety disorder) and concludes they are related to or part and parcel of his PTSD.  So service connection is additionally warranted for these other conditions on this secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See also Alemany, 9 Vet. App. at 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for an acquired psychiatric disorder, including PTSD with depression and social anxiety disorder (adjustment disorder), is granted.


REMAND

Before addressing the merits of the remaining claims on appeal, the Board finds that additional development of them is required.  First and foremost, it is imperative that all pertinent and outstanding medical evaluation and treatment records be obtained and associated with the claims file for consideration.  And in this regard, it appears that the Veteran's VA outpatient treatment records are not altogether complete.  There are VA outpatient treatment records in the file from the VA Roseburg Healthcare System (HCS) in Roseburg, Oregon, but there is also a significant gap in these records, which only date from February 2007 to July 2009.  The Veteran indicated during his April 2010 hearing that he since had received additional VA treatment, so there apparently are more recent VA treatment records that need to be obtained and considered, although it remains unclear the exact extent of just how many of these other records concern his remaining claims for tinnitus and a left hip disorder (versus his psychiatric disorder, for which service connection is being granted in this decision).  So, at minimum, the AMC needs to obtain all of his relevant treatment records from this VA facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  38 C.F.R. § 3.159(e).


Second, the Veteran's representative indicated there may still be outstanding Oregon Army National Guard records.  See April 2010 personal hearing transcript, at 18-19.  To the extent such records exist, they, too, must be obtained and associated with the claims file for consideration.  Id.

Third, with respect to the Veteran's claim for tinnitus, a VA medical examination and opinion are needed to determine the etiology of this condition, including specifically in terms of whether it is attributable to his military service as alleged.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

According to the holding in McLendon, VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.

The Veteran attributes his tinnitus to repeated exposure to excessively loud noise (i.e., acoustic trauma) during his military service, in the course of his duties firing machine guns in Kuwait.  See April 2010 personal hearing transcript, at 12-13.  The Board readily concedes he has tinnitus.  There are no treatment records diagnosing this condition, but he is certainly able to relate experiencing a ringing noise in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So, by definition, it is inherently subjective - in turn meaning that, even as a layman, the Veteran is competent to proclaim experiencing it.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

So the determinative issue is whether this condition is attributable to his military service and, in particular, to the noise exposure he claims he experienced in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Regarding this purported cause-and-effect correlation, the Veteran's STRs show no indication of any complaint, treatment or diagnosis of tinnitus while in service.  However, he is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The additional question of whether his lay testimony concerning this also is credible is another matter altogether and ultimately determinative of the probative value of his lay testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's testimony that he has had ringing in his ears, beginning in service, meets the relatively low threshold for satisfying the third McLendon requirement for requesting an examination and opinion.  The Court has stated that this element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with active service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology or other symptoms capable of lay observation.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  Moreover, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to establish incurrence of a relevant disease or injury in service and to link current disability to service by establishing the chronicity (permanency) of the disease or injury in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

So an examiner must consider the Veteran's lay statements regarding the history of his tinnitus and provide medical comment on the etiology of this condition.  See McLendon, 20 Vet. App. 79.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) ; Charles, 16 Vet. App. at 374-75.  

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.	Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any additional records located at the VA Roseburg Healthcare System (HCS) in Roseburg, Oregon.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).


2.	Obtain any additional STRs and/or SPRs concerning the Veteran's additional service in the Oregon Army National Guard, which he indicated during his hearing did not conclude until 2006.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC), as well as any other appropriate State or Federal agency.  If no such outstanding service personnel or treatment records can be found, or if they have been destroyed, ask for specific documented confirmation of this fact.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

3.	Schedule a VA compensation examination to assess the nature and etiology of the Veteran's tinnitus.  He is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the Veteran's pertinent medical and other history.  

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current tinnitus is related to his military service - and especially to noise exposure in service, or dates back to his service.

He is competent, even as a layman, to report having been exposed to loud noises during service and to thereafter experiencing a ringing noise in his ears, as this requires only personal knowledge and experience, not medical expertise, as it comes to him through his senses.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).

That said, however, although the Veteran is competent even as a layman to proclaim having first experienced tinnitus while in service, or soon thereafter, and to continually having experienced it during the many years since, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  Then readjudicate these remaining claims in light of any additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


